Mr. Justice Paxson
delivered the opinion of the court May 17th, 1886.
This was a writ of quo warranto issued at the instance of the Attorney General by which John Leonard, defendant be*620low, was required to show by what authority he held the office of commissioner of Schuylkill county. It was conceded that the respondent was a candidate for said office at the general election in 1884; that he was returned- as elected by a large majority; that he received his certificate of election, and in the time and manner designated bylaw took upon himself the duties of said office.
In the suggestion filed the Commonwealth charges that the defendant, whilst a candidate for said office, was guilty of bribery, fraud, and the wilful violation of the election laws, with several averments setting forth times, places and persons, when and with whom said offences were committed.
The defendant in his answer denies all the allegations of fraud, &c., contained in the suggestion, and after a replication by the Attorney General, the case was tried before a jury, with the result of a verdict in favor of the Commonwealth ; whereupon the coui’t below entered judgment upon the verdict and ousted the defendant from the said office. It was to correct alleged errors in the trial of the cause that this writ of error was taken.
The ninth assignment [tenth assignment, ninth point] raised a question which underlies the whole cause. By the defendant’s ninth point the court was asked to instruct the jury: “ That the Act of June 8th, 1881, P. L. 70, entitled ‘An Act to prevent bribery and fraud at nominating elections, nominating conventions, returning boards, county or executive committees, and at the election of delegates to nominating conventions in the several counties of this Commonwealth,’ is not one of the election laws of this Commonwealth, and the violation of its provisions is not a violation of any of the election laws with which this defendant now stands charged.”
The learned judge declined to affirm this point.
The real question is whether the Act of 1881, above referred to, is an election law within the-intent of section 9 of Article VIII. of the Constitution, which declares that: “Any person who shall, while a candidate for office, be guilt}'- of bribery, fraud, or wilful violation of any election law, shall be forever disqualified from holding any office of trust or profit in this Commonwealth; and any person convicted of wilful violation of the election laws shall, -in addition to any penalties provided by law, be deprived of the right of suffrage absolutely for a term of four years.”
The Constitution provides for the future as well as for the present. Hence when it speaks of a violation of any election law, it does not mean merely such election laws as were in force when it was adopted. The opposite view would be extremely narrow, and with a change in the election laws this *621valuable clause in the organic law would drop out. It means any election law then in existence or thereafter to be passed by the legislature, which that body had a right to pass. I do not understand this view to be seriously controverted ; the objection to the Act of 1881 is that it relates only to primary elections, nominating conventions, and the like, and not to the general election at which candidates previously nominated are voted for and elected to office; that laws regulating primary elections are not such election laws as are contemplated by the article of the Constitution above quoted.
• This renders necessary an examination of the Act of June 8th, 1881. The first section provides: "That hereafter, if a candidate for any office within this Commonwealth, shall, directly or indirectly, give, offer or promise to give or procure any other person to give, offer, or promise to give to any elector any gift or reward in money, goods or other valuable things, or any security for the payment or the delivery of money, goods, or other valuable things, or any office, emolument or employment, on condition, expressed or implied, that such elector shall cast, give, retain or withhold his vote or use his influence at a nominating election or delegate election, or cast, give or substitute another to cast or give his vote or use his influence at a nominating convention, for or against the nomination of any particular candidate for nomination, so as to procure such person to be voted for at any election to take place, the person so hiring, procuring, influencing, abetting, endeavoring or offering, either directly or indirectly through others, their aiders or abettors, to procure the person to be voted for by such electors, shall be guilty of a misdemeanor, and, on conviction, shall be sentenced to pay a fine not exceeding three hundred dollars, and be imprisoned for a period not exceeding three months.”
The second section imposes a like penalty upon any elector who shall accept a bribe or reward of any kind for giving or withholding his vote for the nomination of a person for office.
. The third section imposes the same penalty for an offer to sell a vote at such election or convention.
The fourth section imposes a penalty upon “repeating,” as it is called, at such elections, and for the voting thereat by persons not duly qualified to vote at the general election.
The fifth section prescribes and punishes the offence of bribing delegates to nominating conventions.
The sixth and last section punishes the bribery of executive committees or returning boards charged with the duties of counting the votes cast at a primary election, etc.
This brief synopsis of the Act shows it to be, what its title *622indicates, an Act to prevent frauds at nominating conventions and primary elections.
Just here we are met with the allegation that the Act is unconstitutional. If this point is will taken we need go no further, for the plain reason that if it is unconstitutional it is no Act at all, and hence is not an election law within the meaning of section VIII. of the Constitution.
The argument has failed to satisfy us that the Act in question is objectionable upon constitutional grounds. Indeed, the force of it was spent upon an Act which is not before us, and with which, at present, we have no concern, viz.: the Act of 29th June, 1881, entitled “An Act to regulate the holding of, and to prevent frauds in, the primary elections of the several political parties in the Commonwealth of Pennsylvania.”
The proposition that the Legislature may not prohibit and punish frauds at primary elections and nominating conventions is certainly a novel one. The argument that it is not valid because not expressly authorized by the Constitution is unsound. The converse of the proposition is true; that is to say, the Legislature may pass such laws unless prohibited from doing so by the Constitution. If we were considering the Federal Constitution, there would be some force in this argument, for the National Government is one of limited powers, and what is not found in the Constitution does not exist. At present, however, we are discussing the Constitution of a state, the powers of whose legislature are supreme, excepting in so far as they are restricted by such instrument, or infringe upon powers granted to the National Government; The Act in question is a perfect law so far as its validity depends upon mere form. It is complete within itself. It defines and punishes offences of the gravest character, the existence of which has been known to every intelligent person in the state for many years, and which more than anything else has undermined and weakened our Whole system of government. To say that the Legislature may not lay its hand upon a' public evil of such vast proportions is to say'that our. government is too weak to preserve its own life. There is not a line in the Constitution which, in express terms or by any reasonable implication, forbids this legislation.
Regarding the Act of 1881, therefore, as a lawful exercise of legislative power, is said Act an “election law” within the meaning of the Constitution?
Before I proceed further with the discussion of this grave question I will notice the case of Com. v. Wells, decided by this court in October last, and reported in W. N. C., vol. 17, p. 164. This case was cited as being conclusive against -the contention of the Commonwealth in the ease in hand.
*623In Com. v. Wells the point was whether a wager upon the result of a primary election was within the meaning of the Acts of March 24th, 1817, Pa. L., 204, and July 2d, 1839, Id., 544, prohibiting wagers or bets upon the result of elections. The preamble and first section of the Act of March 24th, 1817, are as follows: “Whereas, the practice of laying wagers or bets on the event of any elections, or the success of candidates for public offices, has a great tendency to promote immorality and corruption ; therefore, be it enacted, etc., that wagering or betting on the event of an election, held under the Constitution or Laws of the United States, or the Constitution and Laws of this Commonwealth, are hereby prohibited, and all contracts or promises founded thereon are. declared to be entirely null and void.” The penal provisions of this Act were repealed and supplied by the Act of July 2d, 1839, the particulars of which are not important for the purposes of this case.
It. was held by this court that the Acts in question relate only to the election of public officers at a general election. It was said by our brother, Tjrunkey, in delivering the opinion of the court: “ These provisions are part of enactments which relate to the election of public officers,, and have never been understood otherwise. The Act of 1817 expressly refers to betting on the success of candidates for public offices, and the penal provisions against betting on the result of elections-, enacted in 1839, are embodied in an Act which- relates exclusively to elections for public officers. The subject respecting which betting is prohibited is unmistakable, and the word. ‘ election ’ cannot be justly construed to apply to other subjects. ‘ We are to look at the words in the first instance, and when they are plain we are to decide on them. If they be doubtful, we have then to have recourse to the subject matter.’ The meaning of the words ‘ any election within this Commonwealth,’ when read with the context, is plain; and when considered with the subject matter there is no footing to conjure a doubt whether they may refer to the election of officers for a private corporation, or of a meeting of citizens. But if taken by theibselves they apply to all elections; and if limited only by the words ‘any election held under the Constitution or Laws of this Commonwealth,’ they may apply to the election of the officers of an insurance company or bank.”
The opinion then goes on to demonstrate that a primary election of the kind referred to in the Act of 1881 is as much without the purview of the Act of 1839 as is the election of bank or other corporate officers. All this is very-plain. When the Acts referred to prohibit and punish the betting on elections, they manifestly mean elections when some one is elected *624to a public office; not to elections when delegates are to be chosen to nominating conventions. We re-affirm this ruling in all its fulness. But does it apply to the case in hand?
The clause of the Constitution referred to must receive a liberal construction. It is to be interpreted so as to carry out the great principles of government, not to defeat them. It is not to receive a technical construction like a common law instrument or statute: Com. v. Clark, 7 W. & S., 127; Morrison v. Bachert, 17 W. N. C., 353. The object aimed at in the constitutional provision was the purification of our elections. The Act of 1881 is in the direct line of this object. It recognizes the fact that many of the frauds which affect elections, and sometimes thwart the will of the people, are perpetrated in what may be termed the preliminary stages of an election ; in those proceedings by means of which candidates are selected for the people to vote for at the general election. We have already said that it is competent for the law-making power by appropriate legislation to repress and punish such frauds.
It remains to notice the precise language of the 9th section of article VIII.: “ Any person who shall, while a candidate for office, be guilty of bribery, fraud, or wilful violation of any election law,” &c.
Was the defendant a candidate for office at the time the alleged violation of law occurred? It is not denied that he was nominated and elected, and was therefore unquestionably a candidate for office subsequent to his nomination by the convention. I am now considering the question whether he was a candidate-prior to his nomination, and at a time when most of the alleged corrupt offences occurred.
The word “ candidate ” in the Constitution is to be understood in its ordinary popular meaning ; as the people understood it, whose votes at the polls gave that instrument the force and effect of organic law. Webster defines the word to mean : “ One who seeks or aspires to some office or privilege, or who offers himself for the same.” This is the popular meaning of the word “ candidate; ” it is doubtless the meaning which the members of the constitutional convention attached to it, and the sense in which the people regarded it when they came to vote. We therefore say, in every day life, that a man is a candidate for an office when he is seeking such office. It is begging the question to say that he is only a candidate after nomination, for many persons have been elected to office who were never nominated at all.
We hold therefore that the defendant was a candidate for office within the meaning of the Constitution as well as the Act of 1881. If, while such candidate, he was guilty of either *625bribery, fraud, or the wilful violation of any election law. he comes directly within the terms of the constitutional provision. The matters of bribery and fraud may be passed over in this discussion, which relates more particularly to the last of the offences named, viz.: “ the wilful violation of an election law.”
What is an election law? Here again we must bring to our aid the common and popular use of words. Our laws are intended for the people, who are presumed to read and understand them. They are not like the edicts of the Roman Emperor Caligula, which, Dio Cassius says, were written in very small characters and hung up so high that the people could not read them. When laws are made by a popular government, that is to say, “ a government of the people, by the people, and for the people,” we may safely assume that words in a statute or a constitution are used in the sense in which the people who made the statute or constitution understood them. So that when the people inserted in their constitution the words, “any election law,” it is fair to assume that they meant any law relating to elections. It is idle to say that a statute which prescribes the hours when the polls shall open .and close is an election law, while a statute which punishes bribery or fraud in an election officer is not an election law. They both relate to .the same subject, and the one is as much an election law as the other.
Conceding all this, it was contended' on behalf of the defendant, that primary elections are not elections at all within, the meaning of the Constitution, and that a statute regulating them is not an election law.
That they come within the mischief intended to be remedied is too plain for argument. Under our frame of government a vast system of political machinery has grown up by which elections have been for many years practically controlled. It is so far-reaching in its effects that the people have in many instances little to do at the polls beyond the ratification of what had been already done by nominating conventions. Such .conventions have often been controlled by the very influences which the Constitution and the Act of 1881 seek to strike down. The influence which these primary elections have for good or evil upon the politics of the country is overshadowing. In many portions of the state, as is well known, a nomination by a convention of one of the parties is practically the equivalent of an election; in some instances it is the precise equivalent, as in the case where there are two persons to elect, and the elector is allowed by law to vote for but one. The importance of' the relation of the primary to the general election must be apparent to every one who does not shut his *626'eyes that he may not see, and stop his ears that he may not hear. Primary elections and nominating conventions have now become a part of our great political system, and are welded and riveted into it so firmly as to be difficult of separation. The Act of 1881 recognizes this fact; it treats primary elections as part of a great system ; it declares them to 'be elections to be regulated by law to some extent; and prescribes and punishes certain frauds committed thereat. It concerns elections in a most important sense. How then can we say that it is not an election law, when the legislature has declared that it is? Moreover the relation of nominating conventions to the general election, and the importance of that relation, is recognized by the Constitution itself. This is notably so in Article VII, which prescribes the oath of office, and which requires all senators and representatives, and all judicial, state and county officers to swear that “ I have not paid or contributed, or promised to pay or contribute, either directly •or indirectly, any money or other valuable thing to procure my nomination or election,” &e., &c.
As before observed the Constitution must be construed liberally, so as to carry out and not defeat the purpose for which it was adopted. If we give it the narrow construction claimed for it, a candidate for office might resort to all manner of bribery and fraud in procuring his nomination, yet if he conduct himself properly after his nomination, he could wholly evade the constitutional prohibition. This applies with especial’ force to cases where a nomination is the equivalent to an election. In such instances the nominee may well be an honest man between his nomination and election, for he has no motive to be a rogue.
By the words, “ any election law,” the framers of the Constitution and the people who adopted it, evidently meant to include any Act which the legislature might thereafter enact for the purpose of purifying our elections. The Act of 1881 was passed to give effect to the constitutional provision, and it matters little at what stage of the campaign the fraud is committed. It is as much an election law when it strikes at the fraud at the primary election as when it arrests the fraudulent ballot just as it is ready to be dropped into the box at the general election. We would belittle the Constitution and fritter away one of its best and wisest provisions were we to give it the narrow, technical construction claimed for it by this defendant.
We are of opinion that the Act of June 8th, 1881, is an election law within the meaning of section 9, article VIII. of the Constitution.
This disposes of all that we regard as important in the case. *627A number of assignments have been filed, alleging error in some of the minor details of the trial. Upon examining them carefully I do not find any of them of sufficient importance to justify a reversal, nor to require me to add to the length of this opinion by their discussion.
The judgment is affirmed.